Citation Nr: 0931616	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  08-08 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1969 to 
February 1972, and from July 1973 to January 1977.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2007 rating decision in which the RO, inter 
alia, denied service connection for PTSD.  In February 2007, 
the Veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in January 2008, and 
the Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in March 2008.

In November 2007, the Veteran testified during a hearing 
before a Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  

The Veteran also requested a hearing before a Veterans Law 
Judge in Washington, DC.  A May 2009 letter informed the 
Veteran that the requested Board hearing had been scheduled 
for June 2009.  Although the hearing notification was not 
returned by the U.S. Postal Service as undeliverable, the 
Veteran failed to report for the scheduled hearing, and has 
not requested rescheduling of a Board  hearing.  As such, his 
Board hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2008).  

The Board notes that, while the Veteran previously was 
represented by the North Carolina Division of Veterans 
Affairs (NCDVA), in April 2009, before certification of the 
appeal to the Board, the NCDVA revoked the power of attorney 
in its favor by way of a letter sent to VA and the Veteran.  
As the Veteran has not obtained another representative, the 
Board recognizes the Veteran as now proceeding pro se in this 
appeal.  

For the reasons expressed below, the matter on appeal is 
being remanded to the RO, via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required. 



REMAND

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.  

The Veteran has been diagnosed with PTSD related to service, 
as reflected in a VA PTSD clinical team consultation report 
showing a diagnosis of PTSD, chronic, with impact on social 
and vocational function.  Of the stressors noted in that 
report, and those reported by the Veteran, the only stressor 
for which the Veteran has provided detailed information and 
that appears to be independently verifiable is the Veteran's 
assertion that he witnessed a helicopter crash on the flight 
line, and saw a soldier trapped in the burning helicopter 
shoot himself.  

During his hearing, the Veteran reported that he witnessed a 
helicopter crash in July or August 1971 at Tuy Hoa Air Force 
Base in Vietnam.  He stated that the aircraft was part of the 
unit he was part of-the 180th Aviation Company, 17th Aviation 
Group.  Treatment records and statements from the Veteran 
reflect that he witnessed a helicopter crash on the flight 
line and that the pilot who was trapped in the wreckage took 
his own life with a gun rather than being burned alive.  
However, at his hearing, the Veteran testified that he was on 
the helicopter when it crashed and that he, the co-pilot, and 
others escaped from the rear of the helicopter before it 
burst into flames, but that one man did not escape.  In any 
event, the Veteran has reported that he witnessed a 
helicopter crash on the flight line and he has provided 
enough information to conduct a search of the corroborative 
records.  

In this case, some records from websites were obtained by the 
RO.  However, there is no indication that the Joint Services 
Records Research Center (JSRRC) was contacted to verify the 
claimed stressor relating to a helicopter crash.  
Accordingly, on remand, unless additional evidence sufficient 
to corroborate the alleged stressor is received from the 
Veteran, the RO should undertake necessary development to 
attempt to independently verify the occurrence of the 
Veteran's alleged stressful experience relating to the 
helicopter crash.  The RO's efforts in this regard should 
include contact with JSRRC and any other source(s), as 
appropriate.  Any additional action necessary for independent 
verification of this stressor, to include follow-up action 
requested by the contacted entity, should be accomplished.  
If the search for corroborating evidence leads to negative 
results, the RO should notify the Veteran of this fact, 
explaining the efforts taken, and describing further action 
(if any) to be taken.

The Board further points out that an essential criterion for 
service connection for PTSD is a link between the Veteran's 
PTSD and the verified in-service stressor.  See 38 C.F.R. 
§ 3.304(f) (2008).  Moreover, a diagnosis of PTSD must 
conform to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (2008).  While the 
record currently includes an August 2005 VA treatment record, 
reflecting a diagnosis of PTSD, multiple traumatic events are 
noted and the psychologist did not specifically identify what 
traumatic event caused the PTSD.  Hence, in the event that 
the RO determines that the record establishes the existence 
of any alleged stressor(s), the RO should arrange for the 
Veteran to undergo VA examination, by a psychiatrist, at an 
appropriate VA medical facility.  

The Veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the claim for service connection for PTSD (as the 
original claim will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The notice letter to the Veteran should explain that 
he has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The Veteran 
should be asked to submit any additional information and/or 
evidence he has to help verify the occurrence of any claimed 
stressor.  

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2008).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

The RO should invite the Veteran to submit 
any additional information and/or evidence 
he has to help verify the occurrence of 
the claimed stressor involving witnessing 
a helicopter crash..

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  Unless the RO determines that 
sufficient evidence to corroborate the 
occurrence of Veteran's alleged stressor 
involving witnessing a helicopter crash 
has been received from the Veteran, the RO 
should undertake necessary action to 
attempt to independently verify the 
occurrence of the stressor.  The RO's 
efforts should particularly include 
contact with the JSRRC (and other 
appropriate source(s)).  Any additional 
action necessary for independent 
verification of these stressors, to 
include follow-up action requested by the 
contacted entity, should be accomplished.  

If the search for corroborating evidence 
leads to negative results, the RO should 
notify the Veteran of this fact, 
explaining the efforts taken, and 
describing further action  (if any) to be 
taken.  

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, the 
RO should prepare a report detailing the 
occurrence of any specific in-service 
stressful experience deemed established by 
the record.  This report is then to be 
added to the Veteran's claims file.  If 
the occurrence of no claimed in-service 
stressful experience(s) is/are verified, 
then the RO should so state in its report, 
skip the development requested in 
paragraph 5 and 6, below, and proceed with 
paragraph 7.  

5.  If, and only if, evidence 
corroborating the occurrence of the 
aforementioned in-service stressful 
experience is received, the RO should 
arrange for the Veteran to undergo VA 
examination, by a psychiatrist, at a VA 
medical facility.  The entire claims file, 
to include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the Veteran, and the 
report of examination should include 
discussion of the Veteran's documented 
psychiatric history and assertions.  All 
tests and studies, to include 
psychological testing, if deemed 
warranted, should be accomplished (, and 
all clinical findings should be reported 
in detail.  

In rendering a determination as to whether 
the diagnostic criteria for PTSD are met, 
the examiner is instructed that only (a) 
specifically corroborated in-service 
stressful event) may be considered for the 
purpose of determining whether exposure to 
such in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the Veteran's verified stressor(s).  

The examiner should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.  

6.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

